UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04787 Franklin New York Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Highlights and Statement of Investments 14 Franklin New York Intermediate-Term Tax-Free Income Fund 4 Financial Statements 24 Performance Summary 9 Notes to Financial Statements 27 Your Fund s Expenses 12 Shareholder Information 36 | 1 Semiannual Report Franklin New York Intermediate-Term Tax-Free Income Fund Your Fund s Go a l a nd M a in Investments: Franklin New York Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal, New York state and New York City personal income taxes as is consistent with prudent investment management and preservation of shareholders capital by investing at least 80% of its total assets in securities that pay interest free from federal income taxes and New York state personal income taxes. 1 As a non-fundamental policy, the Fund also normally invests at least 80% of its total assets in securities that pay interest free from the personal income taxes of New York City. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time at which the debt must be repaid) of three to 10 years, and only buys securities rated, at the time of purchase, in one of the top four rating categories by one or more U.S. nationally recognized rating services (or comparable unrated or short-term rated securities). Credit Quality Breakdown* Based on Total Long-Term Investments as of 3/31/14** *Standard & Poor s (S&P) is used as the primary independent rating agency source. Moody s is secondary, and Fitch, if available, is used for securities not rated by Moody s or S&P. The ratings are an indication of an issuer s creditworthi-ness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings NR BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. We are pleased to bring you Franklin New York Intermediate-Term Tax-Free Income Fund s semiannual report for the period ended March 31, 2014. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 17. 4 | Semiannual Report Dividend Distributions * 10/31/13 3/31/14 Dividend per Sh a re (cents) Month Cl a ss A Cl a ss C Advisor Cl a ss October November December Ja n uary February March Tot a l *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Perform a nce Overview The Fund s Class A share price, as measured by net asset value, increased from $11.41 on September 30, 2013, to $11.49 on March 31, 2014. The Fund s Class A shares paid dividends totaling 16.72 cents per share for the same period. 2 The Performance Summary beginning on page 9 shows that at the end of this reporting period the Fund s Class A shares distribution rate was 2.86% based on an annualization of the 2.80 cent per share March dividend and the maximum offering price of $11.75 on March 31, 2014. An investor in the 2014 maximum combined effective federal and New York state and City personal income tax bracket of 50.78% (including 3.8% Medicare tax) would need to earn a distribution rate of 5.81% from a taxable investment to match the Fund s Class A tax-free distribution rate. For the Fund s Class C and Advisor shares performance, please see the Performance Summary. St a te Upd a te New York s economy continued to strengthen during the six months under review. Real estate market activity slowed in the first quarter of 2014 hampered by harsh winter weather but generated overall gains during the reporting period with improved sales price and volume levels. Although information, financial activities and manufacturing sector jobs declined during the period, state jobs increased overall, particularly in education and health services. 3 New York s unemployment rate reached a six-year low of 6.8% in January 2014 and held steady through February. 3 At period-end, the state s unemployment rate was 6.9%, which was higher than the 6.7% national average. 3 Analysts noted New York s economy remained vulnerable to economic uncertainties because of its heavy reliance on the shrinking financial services industry as a revenue source. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. Semiannual Report | 5 Portfolio Bre a kdown 3/31/14 % of Tot a l Long-Term Investments * Subject to Government Appropriations 27.3 % General Obligation 18.8 % Tax-Supported 13.6 % Transportation 13.0 % Higher Education 10.0 % Hospital & Health Care 6.7 % Utilities 4.3 % Other Revenue 3.4 % Refunded 2.6 % Housing 0.3 % *Does not include short-term investments and other net assets. The state bridged a relatively modest fiscal year 2014 budget gap through the use of structurally balanced solutions including state agency cost control efforts and reductions in health and human services spending, and such recurring savings may benefit subsequent fiscal years. New York s state budget was adopted on time for the third consecutive year, indicative of stronger governance, in contrast to its history of delayed budgets. The enacted fiscal year 2014 budget maintained the spending restraints the state established in fiscal year 2012, particularly for its two largest expenditure drivers, Medicaid and school aid. It closed a gap without adding new taxes; however, it extended a higher tax on top earners to help pay for tax relief to small businesses and middle-income families scheduled to be phased in by 2016. Lawmakers projected New York could end fiscal year 2014 with a surplus resulting from lawmakers recent cost control efforts. They noted, however, the state could experience budget gaps beginning in fiscal year 2015 if lawmakers are unable to further curb spending. At period-end, lawmakers reached a last-minute budget agreement for fiscal year 2015. The upcoming budget provides for additional spending on pre-kindergarten education programs and tax rebates for homeowners with properties located outside New York City. Lawmakers also approved changes that will reduce taxes for corporations and the manufacturing sector and overhaul the system used to tax the banking industry. New York s net tax-supported debt was 6.3% of personal income and $3,174 per capita, compared with the 2.8% and $1,074 national medians. 4 In affirming its AA rating and positive outlook for New York, independent credit rating agency Standard & Poor s (S&P) noted its view of the state s strong and diverse economy, higher income levels than the nation s, and history of conservative budgeting including quarterly forecasts and active expense control. 5 S&P also cited New York s solid debt and capital management, established rainy day fund and relatively well-funded pension system. According to S&P, these positives were offset by the state s cyclical finances, above-average reliance on financial sector revenue, moderately high debt levels and large, unfunded other post-employment benefits. The positive outlook reflected what S&P considered as progress toward structural budget balance, following consecutive timely budget enactment and modest general fund budget gap projections. Municip a l Bond M a rket Overview For the six-month period ended March 31, 2014, the municipal bond market rose in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, delivered a +3.65% total return for the period. 6, 7 In comparison, the Barclays U.S. Treasury Index posted a six-month return of +0.58%. 6, 7 6 | Semiannual Report Early in the reporting period, the Federal Reserve Board (Fed) decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market began to recover from earlier losses. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. With this clarity on the Fed s timing, the municipal bond and Treasury markets increased substantially during the first two months of 2014. Some factors contributed to municipal bond market uncertainty during the period under review. Independent credit rating agencies S&P, Moody s Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moody s. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, non-traditional buyers entered the market. Puerto Rico bonds benefited from these new buyers and posted a +2.59% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 6, 7 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. Investment Str a tegy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Fund s range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. M a n a ger s Discussion Consistent with our strategy, we typically look to remain fully invested in a portfolio that maintains an average weighted maturity of three to 10 years. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. With the Puerto Rico Semiannual Report | 7 downgrade, the Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth s financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your participation in Franklin New York Intermediate-Term Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested interest. One cannot invest directly in an index, and an index is not representative of the Fund s portfolio. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moody s Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&P s rating of the Fund. 6. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 7. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 8 | Semiannual Report Performance Summary as of 3/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset V a lue Sh a re Cl a ss 3/31/14 9/30/13 Ch a nge A (FKNIX) $ $ +$ C (FKNCX) $11.52 $11.44 +$0.08 Advisor (FNYZX) $11.51 $11.43 +$0.08 Distributions Sh a re Cl a ss Dividend A (10/1/13-3/31/14) $ C (10/1/13-3/31/14) $0.1369 Advisor (10/1/13 3/31/14) $0.1727 Semiannual Report | 9 Performance Summary (continued) Perform a nce Cumulative total retur n excludes sales charges. Average a nn ual total retur n i n cludes maximum sales charges. Cl a ss A: 2.25% maximum i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Cl a ss: n o sales charges. Cumul a tive Aver a ge Annu a l Tot a l Annu a l Sh a re Cl a ss Tot a l Return 1 Tot a l Return 2 Oper a ting Expenses 3 A 0.65% 6-Mo n th + 2.18% -0.10% 1-Year -0.45% -2.66% 5-Year + 25.99% +4.26% 10-Year +43.07% +3.41% C 1.20% 6-Mo n th +1.91% +0.91% 1-Year -0.99% -1.96% 5-Year +22.61% +4.16% 10-Year +35.55% +3.09% Advisor 4 0.55% 6-Mo n th +2.23% +2.23% 1-Year -0.44% -0.44% 5-Year +26.79% +4.86% 10-Year +44.01% + 3.71% T a x a ble T a x a ble Equiv a lent 30-Day Equiv a lent 30-D a y Sh a re Cl a ss Distribution R a te 5 Distribution R a te 6 St a nd a rdized Yield 7 St a nd a rdized Yield 6 A 2.86% 5.81% 1.66% 3.37% C 2.36% 4.79% 1.13% 2.30% Advisor 3.02% 6.14% 1.80% 3.66% Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . 10 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Fund s yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Fund s share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Fund s share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bond s issuer, insurer or guarantor, may affect the bond s value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the manager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: Advisor Class: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 4. Effective 12/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/08, a restated figure is used based upon the Fund s Class A performance, excluding the effect of Class A s maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +32.70% and +5.45%. 5. Distribution rate is based on an annualization of the respective class s current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 3/31/14. 6. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and New York state and City personal income tax rate of 50.78%, based on the federal income tax rate of 39.6% plus 3.8% Medicare tax. 7. The 30-day standardized yield for the 30 days ended 3/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund s rate of investment income, and it may not equal the Fund s actual income distribution rate (which reflects the Fund s past dividends paid to shareholders) or the income reported in the Fund s financial statements. Semiannual Report | 11 Your Fund s Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Semiannual Report Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses P a id During Sh a re Cl a ss V a lue 10/1/13 V a lue 3/31/14 Period * 10/1/13 3/31/14 A Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21%; and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Semiannual Report | 13 Franklin New York Tax-Free Trust Fin a nci a l Highlights Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Six Months Ended M a rch 31, 2014 Ye a r Ended September 30, Cl a ss A (un a udited) Per sh a re oper a ting perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Net asset value, e n d of period $ Total retur n c % )% R a tios to a ver a ge net a ssets d Expe n ses % Net i n vestme n t i n come % Supplement a l d a t a Net assets, e n d of period (000 s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin New York Tax-Free Trust Fin a nci a l Highlights (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Six Months Ended M a rch 31, 2014 Ye a r Ended September 30, Cl a ss C (un a udited) Per sh a re oper a ting perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Net asset value, e n d of period $ Total retur n c % )% R a tios to a ver a ge net a ssets d Expe n ses % Net i n vestme n t i n come % Supplement a l d a t a Net assets, e n d of period (000 s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin New York Tax-Free Trust Fin a nci a l Highlights (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Six Months Ended M a rch 31, 2014 Ye a r Ended September 30, Advisor Cl a ss (un a udited) a Per sh a re oper a ting perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d u n realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Net asset value, e n d of period $ Total retur n d % )% R a tios to a ver a ge net a ssets e Expe n ses % Net i n vestme n t i n come % Supplement a l d a t a Net assets, e n d of period (000 s) $ Portfolio tur n over rate % a For the period December 1, 2008 (effective date) to September 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds 97.6% New York 92.9% Alba n y IDA Civic Facility Reve n ue, St. Peter s Hospital Project, Series A, 5.75%, 11/15/22 $ $ Brookhave n GO, Suffolk Cou n ty, Public Improveme n t, Series B, 3.00%, 1/15/27 1/15/28 1/15/29 East Meadow U n io n Free School District GO, Nassau Cou n ty, Refu n di n g, 5.00%, 8/15/20 Erie Cou n ty IDA School Facility Reve n ue, City School District of the City of Buffalo Project, Series A, 5.00%, 5/01/20 5.25%, 5/01/24 Erie Cou n ty Water Authority Water Reve n ue, Refu n di n g, 5.00%, 12/01/17 Harriso n GO, Westchester Cou n ty, Public Improveme n t, Refu n di n g, 3.00%, 12/15/18 4.00%, 12/15/20 Islip U n io n Free School District GO, Suffolk Cou n ty, Refu n di n g, NATL RE, FGIC I n sured, 5.00%, 7/01/18 Lo n g Isla n d Power Authority Electric System Reve n ue, Ge n eral, Refu n di n g, Series B, 5.00%, 9/01/26 Series A, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 12/01/19 Madiso n Cou n ty IDA Civic Facility Reve n ue, Morrisville State College Fou n datio n , Stude n t Housi n g Project, Series A, CIFG I n sured, 5.00%, 6/01/15 Mo n roe Cou n ty GO, Public Improveme n t, Series A, Assured Guara n ty, 4.50%, 6/01/20 4.75%, 6/01/23 Mo n roe Cou n ty IDA School Facility Reve n ue, Rochester Schools Moder n izatio n Project, 5.00%, 5/01/26 5/01/29 Mo n roe Cou n ty IDC Reve n ue, U n iversity of Rochester Project, Refu n di n g, Series A, 5.00%, 7/01/25 7/01/27 MTA Reve n ue, Tra n sportatio n , Series A, AGMC I n sured, 5.50%, 11/15/22 Series A, AGMC I n sured, 5.50%, 11/15/23 Series B, NATL I n sured, 5.25%, 11/15/20 Series E, Build America Mutual Assura n ce, 5.00%, 11/15/27 MTA Service Co n tract Reve n ue, Refu n di n g, Series A, 5.50%, 7/01/15 5.75%, 7/01/18 Nassau Cou n ty GO, Ge n eral Improveme n t, Series A, AGMC I n sured, 4.25%, 4/01/26 Ge n eral Improveme n t, Series C, 4.00%, 10/01/24 Series A, 4.25%, 12/01/23 Series B, 4.25%, 12/01/23 Series C, AGMC I n sured, 5.00%, 7/01/17 Nassau Cou n ty I n terim Fi n a n ce Authority Reve n ue, Sales Tax Secured, Series H, AMBAC I n sured, Pre-Refu n ded, 5.25%, 11/15/17 Semiannual Report | 17 Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York City GO, Fiscal 2004, Refu n di n g, Series G, 5.00%, 8/01/14 $ $ Fiscal 2006, Series C, NATL I n sured, 5.00%, 8/01/16 Fiscal 2006, Series G, 5.00%, 8/01/15 Fiscal 2008, Refu n di n g, Series A, Sub Series A-1, 5.00%, 8/01/17 Fiscal 2008, Series E, 5.00%, 8/01/19 Fiscal 2008, Series L, Sub Series L-1, 5.00%, 4/01/23 Fiscal 2012, Series D, Sub Series D-1, 5.00%, 10/01/24 New York City HDC, MFHR, Series C-1, 5.00%, 11/01/24 New York City Health a n d Hospitals Corp. Reve n ue, Health System, Series A, 5.00%, 2/15/18 New York City IDA Civic Facility Reve n ue, I n stitute of I n ter n atio n al Educatio n I n c. Project, 5.125%, 9/01/16 USTA Natio n al Te nn is Ce n ter I n c. Project, Series A, AGMC I n sured, 5.00%, 11/15/19 New York City IDAR, Capital Appreciatio n , Ya n kee Stadium Project, Pilot, Assured Guara n ty, zero cp n ., 3/01/21 New York City Mu n icipal Water Fi n a n ce Authority Water a n d Sewer System Reve n ue, Seco n d Ge n eral Resolutio n , Refu n di n g, a Series DD, 5.00%, 6/15/23 Series EE, 5.00%, 6/15/28 New York City Tra n sitio n al Fi n a n ce Authority Buildi n g Aid Reve n ue, Fiscal 2007, Series S-1, NATL RE, FGIC I n sured, 5.00%, 7/15/18 Fiscal 2009, Series S-3, 5.00%, 1/15/22 Fiscal 2009, Series S-4, 5.00%, 1/15/20 Fiscal 2012, Series S-1, Sub Series S-1A, 5.00%, 7/15/26 New York City Tra n sitio n al Fi n a n ce Authority Reve n ue, Future Tax Secured, New York City Recovery, Sub Series 13, 5.00%, 11/01/22 Subordi n ate, Refu n di n g, Series B, 5.00%, 11/01/22 Subordi n ate, Refu n di n g, Series B, 5.00%, 11/01/23 Subordi n ate, Refu n di n g, Series E, 4.50%, 11/01/19 Subordi n ate, Series A, Sub Series A-1, 5.00%, 5/01/22 Subordi n ate, Series B, Pre-Refu n ded, 5.00%, 11/01/22 Subordi n ate, Series B, Pre-Refu n ded, 5.00%, 11/01/23 Subordi n ate, Series E, Sub Series E-1, 5.00%, 2/01/23 New York City Trust for Cultural Resources Reve n ue, Museum of Moder n Art, Refu n di n g, Series O n e-A, 5.00%, 10/01/17 Whit n ey Museum of America n Art, 5.00%, 7/01/21 New York Co n ve n tio n Ce n ter Developme n t Corp. Reve n ue, Hotel U n it Fee Secured, AMBAC I n sured, 5.00%, 11/15/20 New York State Dormitory Authority Lease Reve n ue, Master Boces Program, Delaware Che n a n go Madiso n Otsego Board of Cooperative Educatio n al Services Issue, XLCA I n sured, 5.00%, 8/15/21 Master Boces Program, The Sole Supervisory District of Madiso n a n d O n eida Cou n ties Issue, AGMC I n sured, 5.25%, 8/15/19 Third Ge n eral Resolutio n , State U n iversity Educatio n al Facilities Issue, Refu n di n g, Series A, 5.00%, 5/15/26 18 | Semiannual Report Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ue, Departme n t of Health, Refu n di n g, 5.25%, 7/01/16 $ $ 7/01/17 New York State Dormitory Authority Reve n ues, Departme n t of Health, Refu n di n g, 5.00%, 7/01/19 Departme n t of Health, Refu n di n g, Sub Series 2, NATL RE, FGIC I n sured, 5.00%, 7/01/18 Hospital I n sured Mortgage, Series A, AGMC I n sured, 5.25%, 8/15/15 I n sured Mortgage Hospital, Maimo n ides Medical Ce n ter, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/17 I n sured Mortgage Hospital, Maimo n ides Medical Ce n ter, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/19 Memorial Sloa n -Ketteri n g Ca n cer Ce n ter, Series C, NATL I n sured, 5.50%, 7/01/23 Mortgage Hospital, Mo n tefiore Medical Ce n ter, NATL RE, FGIC I n sured, 5.00%, 2/01/18 New York U n iversity, Series 1, AMBAC I n sured, 5.50%, 7/01/18 No n -State Supported Debt, Bishop He n ry B. Hucles Nursi n g Home I n c., 5.00%, 7/01/24 No n -State Supported Debt, Memorial Sloa n -Ketteri n g Ca n cer Ce n ter, Refu n di n g, Series 1, 5.00%, 7/01/23 No n -State Supported Debt, Mou n t Si n ai School of Medici n e of New York U n iversity, Refu n di n g, NATL I n sured, 5.00%, 7/01/19 No n -State Supported Debt, Mou n t Si n ai School of Medici n e of New York U n iversity, Refu n di n g, NATL I n sured, 5.00%, 7/01/20 No n -State Supported Debt, Mou n t Si n ai School of Medici n e of New York U n iversity, Series A, 5.00%, 7/01/19 No n -State Supported Debt, Mou n t Si n ai School of Medici n e of New York U n iversity, Series A, 5.00%, 7/01/21 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series A, 3.375%, 5/15/21 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series A, 3.50%, 5/15/22 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series A, 3.625%, 5/15/23 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series A, 3.75%, 5/15/24 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Series 1, 4.00%, 1/15/21 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Series 2, Sub Series 2-2, 5.00%, 1/15/21 No n -State Supported Debt, New York U n iversity, Series A, 5.00%, 7/01/23 No n -State Supported Debt, New York U n iversity, Series A, AMBAC I n sured, 5.00%, 7/01/23 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series A, 5.00%, 5/01/23 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series E, 5.00%, 5/01/19 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series E, 5.00%, 5/01/20 No n -State Supported Debt, NYSARC I n c., Series A, 5.00%, 7/01/16 Semiannual Report | 19 Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ues, (co n ti n ued) No n -State Supported Debt, NYSARC I n c., Series A, 5.00%, 7/01/17 $ $ No n -State Supported Debt, NYSARC I n c., Series A, 5.00%, 7/01/19 No n -State Supported Debt, Rochester I n stitute of Tech n ology, Refu n di n g, 5.00%, 7/01/24 No n -State Supported Debt, Rochester I n stitute of Tech n ology, Refu n di n g, 4.00%, 7/01/26 No n -State Supported Debt, School District Bo n d Fi n a n ci n g Program, Series C, Assured Guara n ty, 7.25%, 10/01/28 No n -State Supported Debt, School Districts Bo n d Fi n a n ci n g Program, Series A, 5.00%, 10/01/24 No n -State Supported Debt, School Districts Bo n d Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/23 No n -State Supported Debt, School Districts Reve n ue, Bo n d Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/18 No n -State Supported Debt, School Districts Reve n ue, Bo n d Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/19 No n -State Supported Debt, School Districts Reve n ue, Bo n d Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/23 No n -State Supported Debt, School Districts Reve n ue, Bo n d Fi n a n ci n g Program, Series A, Assured Guara n ty, 5.00%, 10/01/24 No n -State Supported Debt, St. Joh n s U n iversity, Series A, NATL I n sured, 5.00%, 7/01/24 No n -State Supported Debt, Stude n t Housi n g Corp., NATL RE, FGIC I n sured, 5.25%, 7/01/22 No n -State Supported Debt, U n iversity of Rochester, Series A-1, 5.00%, 7/01/22 No n -State Supported Debt, Upstate Commu n ity Colleges, Refu n di n g, Series B, NATL RE, FGIC I n sured, 5.50%, 7/01/22 Seco n darily I n sured, City U n iversity, Co n solidated Fifth Ge n eral Resources, Refu n di n g, Series B, BHAC I n sured, 5.00%, 7/01/21 Secured Hospital, Catskill Regio n al Medical Ce n ter, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.25%, 2/15/18 State Supported Debt, City U n iversity System, Co n solidated Fifth Ge n eral Resolutio n , Series A, NATL RE, FGIC I n sured, 5.50%, 7/01/22 State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Series A, NATL I n sured, 5.00%, 7/01/21 State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Series A, NATL I n sured, 5.00%, 7/01/22 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, 5.00%, 2/15/19 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, 5.00%, 2/15/20 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, 5.00%, 2/15/21 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, Pre-Refu n ded, 5.00%, 2/15/19 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, Pre-Refu n ded, 5.00%, 2/15/20 20 | Semiannual Report Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ues, (co n ti n ued) State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, Pre-Refu n ded, 5.00%, 2/15/21 $ $ State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series E, NATL RE, FGIC I n sured, 5.00%, 2/15/15 State Supported Debt, State U n iversity Educatio n al Facilities Issue, Third Ge n eral Resolutio n , Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.50%, 5/15/21 State Supported Debt, State U n iversity Educatio n al Facilities Issue, Third Ge n eral Resolutio n , Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.50%, 5/15/24 U n iversity of Rochester, Series A, Pre-Refu n ded, 5.25%, 7/01/21 New York State Dormitory Authority State Perso n al I n come Tax Reve n ue, Educatio n , Series F, Pre-Refu n ded, 5.00%, 3/15/23 Educatio n , Series F, Pre-Refu n ded, 5.00%, 3/15/23 Ge n eral Purpose, Refu n di n g, Series A, 5.00%, 2/15/25 Refu n di n g, Series A, 5.00%, 2/15/21 Series A, Pre-Refu n ded, 5.00%, 2/15/21 New York State E n viro n me n tal Facilities Corp. State Perso n al I n come Tax Reve n ue, Series A, 5.00%, 12/15/21 New York State GO, Series E, 3.25%, 12/15/26 New York State Local Gover n me n t Assista n ce Corp. Reve n ue, Refu n di n g, Series E, FGIC I n sured, 5.00%, 4/01/21 se n ior lie n , Refu n di n g, Series B-C/D, 5.00%, 4/01/20 New York State Mu n icipal Bo n d Ba n k Age n cy Reve n ue, Series C, Sub Series C1, Assured Guara n ty, 5.00%, 2/15/20 2/15/21 2/15/22 New York State Thruway Authority Ge n eral Reve n ue, Series F, AMBAC I n sured, 5.00%, 1/01/22 Series F, AMBAC I n sured, Pre-Refu n ded, 5.00%, 1/01/22 Series I, 5.00%, 1/01/25 New York State Thruway Authority Highway a n d Bridge Trust Fu n d Reve n ue, Seco n d Ge n eral, Refu n di n g, Series B, AMBAC I n sured, 5.00%, 4/01/21 Series B, 5.00%, 4/01/18 Series B, AMBAC I n sured, Pre-Refu n ded, 5.00%, 4/01/21 New York State Thruway Authority Reve n ue, Local Highway a n d Bridge Service Co n tract, Refu n di n g, 5.00%, 4/01/20 New York State Thruway Authority Seco n d Ge n eral Highway a n d Bridge Trust Fu n d Reve n ue, Series A, 5.00%, 4/01/23 Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 4/01/22 Series B, 5.00%, 4/01/21 New York State Thruway Authority State Perso n al I n come Tax Reve n ue, Tra n sportatio n , Series A, 5.00%, 3/15/21 3/15/26 New York State Urba n Developme n t Corp. Reve n ue, Corporate Purpose, sub. lie n , Series A, 5.125%, 1/01/22 Refu n di n g, Series D, Assured Guara n ty, 5.50%, 1/01/19 Service Co n tract, Refu n di n g, Series A, Sub Series A-2, 5.00%, 1/01/22 Semiannual Report | 21 Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Urba n Developme n t Corp. Reve n ue, (co n ti n ued) Service Co n tract, Refu n di n g, Series C, 5.00%, 1/01/22 $ 7,410,000 $ 8,189,087 State Perso n al I n come Tax, Eco n omic Developme n t a n d Housi n g, Series A, Sub Series A-1, 5.00%, 12/15/22 1,500,000 1,749,240 State Perso n al I n come Tax, Eco n omic Developme n t a n d Housi n g, Series A, Sub Series A-1, 5.00%, 12/15/23 2,500,000 2,894,375 State Perso n al I n come Tax, State Facilities a n d Equipme n t, Series B, AGMC I n sured, Pre -Refu n ded, 5.00%, 3/15/21 1,000,000 1,046,520 Niagara Falls Bridge Commissio n Toll Reve n ue, Bridge System, Series A, Assured Guara n ty, 4.00%, 10/01/19 12,300,000 13,254,849 Niagara Falls Public Water Authority Water a n d Sewer System Reve n ue, Series A, Build America Mutual Assura n ce, 5.00%, 7/15/29 7,060,000 7,688,269 St. Lawre n ce Cou n ty IDA Civic Facility Reve n ue, St. Lawre n ce U n iversity Project, Series A, 5.00%, 10/01/16 12,000,000 13,261,200 Suffolk Cou n ty EDC Reve n ue, Catholic Health Services of Lo n g Isla n d Obligated Group Project, Refu n di n g, 5.00%, 7/01/28 12,000,000 12,404,040 Suffolk Cou n ty GO, Refu n di n g, Series A, 5.00%, 4/01/19 3,435,000 3,894,500 Series A, 5.00%, 4/01/20 2,240,000 2,512,586 Series B, AGMC I n sured, 5.25%, 5/01/15 100,000 105,077 Syracuse GO, Public Improveme n t, Refu n di n g, Series B, Assured Guara n ty, 4.00%, 4/15/16 1,440,000 1,531,843 4/15/18 1,050,000 1,142,894 Triborough Bridge a n d Tu nn el Authority Reve n ues, Ge n eral, Refu n di n g, Series A, 5.00%, 1/01/27 10,000,000 11,254,800 Refu n di n g, Sub Series A, Build America Mutual Assura n ce, 5.00%, 11/15/24 10,710,000 12,324,104 Ulster Cou n ty GO, Public Improveme n t, Refu n di n g, 5.00%, 11/15/24 2,600,000 2,970,656 11/15/28 2,995,000 3,343,888 Webster Ce n tral School District GO, Refu n di n g, AGMC I n sured, 5.00%, 6/15/14 500,000 504,965 Wester n Nassau Cou n ty Water Authority Water System Reve n ue, AMBAC I n sured, 5.00%, 5/01/19 1,525,000 1,588,028 Yo n kers GO, Series A, AGMC I n sured, 5.00%, 10/01/24 1,000,000 1,093,990 Series E, NATL I n sured, 5.00%, 12/01/14 750,000 772,193 870,240,768 U.S. Territories 4.7% Puerto Rico 3.2% Puerto Rico Commo n wealth Aqueduct a n d Sewer Authority Reve n ue, se n ior lie n , Series A, Assured Guara n ty, 5.00%, 7/01/16 5,190,000 5,190,675 Puerto Rico Commo n wealth GO, Public Improveme n t, Assured Guara n ty, 5.25%, 7/01/18 1,820,000 1,815,741 Puerto Rico Commo n wealth Highways a n d Tra n sportatio n Authority Tra n sportatio n Reve n ue, Refu n di n g, Series N, Assured Guara n ty, 5.50%, 7/01/21 4,000,000 4,031,240 Puerto Rico Commo n wealth I n frastructure Fi n a n ci n g Authority Special Tax Reve n ue, Refu n di n g, Series C, BHAC I n sured, 5.50%, 7/01/20 11,550,000 13,168,502 Puerto Rico Electric Power Authority Power Reve n ue, Refu n di n g, Series NN, NATL I n sured, 5.25%, 7/01/22 1,000,000 977,690 22 | Semiannual Report Franklin New York Tax-Free Trust St a tement of Investments, M a rch 31, 2014 (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Princip a l Amount V a lue Municip a l Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico I n dustrial Tourist Educatio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g Authority Reve n ue, A n a G. Me n dez U n iversity System Project, 5.00%, 3/01/16 $ $ 3/01/21 Puerto Rico PBA Guara n teed Reve n ue, Gover n me n t Facilities, Series I, Pre-Refu n ded, 5.25%, 7/01/33 Puerto Rico Sales Tax FICO Sales Tax Reve n ue, Se n ior Series C, 5.00%, 8/01/22 U.S. Virgin Isl a nds 1.5% Virgi n Isla n ds PFAR, Matchi n g Fu n d Loa n Notes, se n ior lie n , AGMC I n sured, 5.00%, 10/01/29 Refu n di n g, Series B, 5.00%, 10/01/19 Tot a l U.S. Territories Tot a l Municip a l Bonds before Short Term Investments (Cost $870,118,917) Short Term Investments 1.5% Municip a l Bonds 1.5% New York 1.5% b New York City GO, Fiscal 2008, Series L, Sub Series L-6, Daily VRDN a n d Put, 0.06%, 4/01/32 b Syracuse IDA Civic Facility Reve n ue, Syracuse U n iversity Project, Series A-2, Daily VRDN a n d Put, 0.08%, 12/01/37 Tot a l Short Term Investments (Cost $13,800,000) Tot a l Investments (Cost $883,918,917) 99.1% Other Assets, less Li a bilities 0.9% Net Assets 100.0% $ See Abbreviations on page 35. a All of the Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin New York Tax-Free Trust Fin a nci a l St a tements St a tement of Assets a nd Li a bilities March 31, 2014 (u n audited) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Assets: I n vestme n ts i n securities: Cost $ 883,918,917 Value $ 928,563,465 Cash 3,419,956 Receivables: Capital shares sold 1,804,642 I n terest 12,784,542 Other assets 600 Total assets 946,573,205 Liabilities: Payables: I n vestme n t securities purchased 7,095,840 Capital shares redeemed 1,801,660 Ma n ageme n t fees 371,448 Distributio n fees 246,641 Tra n sfer age n t fees 53,103 Distributio n s to shareholders 313,611 Accrued expe n ses a n d other liabilities 60,995 Total liabilities 9,943,298 Net assets, at value $ 936,629,907 Net assets co n sist of: Paid-i n capital $ 902,700,217 U n distributed n et i n vestme n t i n come 646,405 Net u n realized appreciatio n (depreciatio n ) 44,644,548 Accumulated n et realized gai n (loss) (11,361,263 ) Net assets, at value $ 936,629,907 Cl a ss A: Net assets, at value $ 592,102,598 Shares outsta n di n g 51,546,610 Net asset value per share a $ 11.49 Maximum offeri n g price per share ( n et asset value per share ÷ 97.75%) $ 11.75 Cl a ss C: Net assets, at value $ 145,123,895 Shares outsta n di n g 12,598,678 Net asset value a n d maximum offeri n g price per share a $ 11.52 Advisor Cl a ss: Net assets, at value $ 199,403,414 Shares outsta n di n g 17,319,341 Net asset value a n d maximum offeri n g price per share $ 11.51 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin New York Tax-Free Trust Fin a nci a l St a tements (continued) St a tement of Oper a tions for the six mo n ths e n ded March 31, 2014 (u n audited) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund I n vestme n t i n come: I n terest $ 16,672,462 Expe n ses: Ma n ageme n t fees (Note 3a) 2,207,133 Distributio n fees: (Note 3c) Class A 293,531 Class C 477,217 Tra n sfer age n t fees: (Note 3e) Class A 158,796 Class C 39,207 Advisor Class 47,973 Custodia n fees 3,889 Reports to shareholders 25,992 Registratio n a n d fili n g fees 19,417 Professio n al fees 20,240 Trustees fees a n d expe n ses 23,822 Other 34,795 Total expe n ses 3,352,012 Net i n vestme n t i n come 13,320,450 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (358,962 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts 6,662,848 Net realized a n d u n realized gai n (loss) 6,303,886 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 19,624,336 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin New York Tax-Free Trust Fin a nci a l St a tements (continued) St a tements of Ch a nges in Net Assets Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Six Months Ended M a rch 31, 2014 Ye a r Ended (un a udited) September 30, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 13,320,450 $ 26,581,724 Net realized gai n (loss) from i n vestme n ts (358,962 ) (6,245,218 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts 6,662,848 (43,779,434 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s 19,624,336 (23,442,928 ) Distributio n s to shareholders from: Net i n vestme n t i n come: Class A (8,731,002 ) (17,163,518 ) Class C (1,760,078 ) (3,537,160 ) Advisor Class (2,715,862 ) (5,079,015 ) Total distributio n s to shareholders (13,206,942 ) (25,779,693 ) Capital share tra n sactio n s: (Note 2) Class A (11,807,725 ) 12,211,147 Class C (7,096,732 ) (1,145,786 ) Advisor Class 19,368,354 17,484,408 Total capital share tra n sactio n s 463,897 28,549,769 Net i n crease (decrease) i n n et assets 6,881,291 (20,672,852 ) Net assets: Begi nn i n g of period 929,748,616 950,421,468 E n d of period $ 936,629,907 $ 929,748,616 U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ 646,405 $ 532,897 26 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin New York Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, the Franklin New York Intermediate-Term Tax-Free Income Fund (Fund). The Fund offers three classes of shares: Class A, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Fund s significant accounting policies. a. Financial Instrument Valuation The Fund s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust s Board of Trustees (the Board), the Fund s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily Semiannual Report | 27 Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis The Fund purchases securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is the Fund s policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of March 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Fund s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders 28 | Semiannual Report Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy, a portfolio insurance policy, or a secondary insurance policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trust s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 29 Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 2. S HARES OF B ENEFICIAL I NTEREST At March 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund s shares were as follows: Six Months Ended Ye a r Ended M a rch 31, 2014 September 30, 2013 Sh a res Amount Sh a res Amount Cl a ss A Sh a res: Shares sold 7,080,220 $ 80,788,771 14,980,431 $ 176,540,736 Shares issued i n rei n vestme n t of distributio n s 690,371 7,900,545 1,322,117 15,519,457 Shares redeemed (8,805,476 ) (100,497,041 ) (15,512,629 ) (179,849,046 ) Net i n crease (decrease) (1,034,885 ) $ (11,807,725 ) 789,919 $ 12,211,147 Cl a ss C Sh a res: Shares sold 1,234,488 $ 14,134,589 3,608,665 $ 42,813,247 Shares issued i n rei n vestme n t of distributio n s 123,872 1,421,442 242,010 2,848,917 Shares redeemed (1,978,482 ) (22,652,763 ) (4,023,588 ) (46,807,950 ) Net i n crease (decrease) (620,122 ) $ (7,096,732 ) (172,913 ) $ (1,145,786 ) Advisor Cl a ss Sh a res: Shares sold 4,966,845 $ 56,922,977 6,648,489 $ 78,525,430 Shares issued i n rei n vestme n t of distributio n s 173,793 1,993,897 309,540 3,639,748 Shares redeemed (3,460,578 ) (39,548,520 ) (5,521,513 ) (64,680,770 ) Net i n crease (decrease) 1,680,060 $ 19,368,354 1,436,516 $ 17,484,408 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers, and/or directors of the following subsidiaries: Subsidi a ry Affili a tion Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 30 | Semiannual Report Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annu a lized Fee R a te Net Assets % Up to a n d i n cludi n g $100 millio n % Over $100 millio n , up to a n d i n cludi n g $250 millio n % Over $250 millio n , up to a n d i n cludi n g $7.5 billio n % Over $7.5 billio n , up to a n d i n cludi n g $10 billio n % Over $10 billio n , up to a n d i n cludi n g $12.5 billio n % Over $12.5 billio n , up to a n d i n cludi n g $15 billio n % Over $15 billio n , up to a n d i n cludi n g $17.5 billio n % Over $17.5 billio n , up to a n d i n cludi n g $20 billio n % I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Fund s average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Fund s Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Fund s Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Reimburseme n t Pla n s: Class A % Compe n satio n Pla n s: Class C % Semiannual Report | 31 Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Fund s shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. For the period ended March 31, 2014, the Fund paid transfer agent fees of $245,976, of which $67,101 was retained by Investor Services. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At March 31, 2014, the capital loss carryforwards were as follows: Capital loss carryforwards subject to expiratio n : $ Capital loss carryforwards n ot subject to expiratio n : Short term Lo n g term Total capital loss carryforwards $ 32 | Semiannual Report Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 4. I NCOME T AXES (continued) At March 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatment of bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended March 31, 2014, aggregated $33,155,650 and $26,061,400, respectively. 6. C ONCENTRATION OF R ISK The Fund invests a large percentage of its total assets in obligations of issuers within New York and U.S. territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 7. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, Semiannual Report | 33 Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 7. C REDIT F ACILITY (continued) including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended March 31, 2014, the Fund did not use the Global Credit Facility. 8. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund s financial instruments and are summarized in the following fair value hierarchy: Level 1 quoted prices in active markets for identical financial instruments Level 2 other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 significant unobservable inputs (including the Fund s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2014, all of the Fund s investments in financial instruments carried at fair value were valued using Level 2 inputs. 9. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 34 | Semiannual Report Franklin New York Tax-Free Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund 10. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio AGMC - Assured Guara n ty Mu n icipal Corp. MFHR - Multi-Family Housi n g Reve n ue AMBAC - America n Mu n icipal Bo n d Assura n ce Corp. MTA - Metropolita n Tra n sit Authority BHAC - Berkshire Hathaway Assura n ce Corp. NATL - Natio n al Public Fi n a n cial Guara n tee Corp. CIFG - CDC IXIS Fi n a n cial Guara n ty NATL RE - Natio n al Public Fi n a n cial Guara n tee Corp. EDC - Eco n omic Developme n t Corp. Rei n sured FGIC -Fi n a n cialGuara n ty I n sura n ce Co. PBA - Public Buildi n g Authority FICO -Fi n a n ci n gCorp. PFAR - Public Fi n a n ci n g Authority Reve n ue GO -Ge n eralObligatio n XLCA - XL Capital Assura n ce HDC - Housi n g Developme n t Corp. IDA -I n dustrialDevelopme n t Authority/Age n cy IDAR -I n dustrialDevelopme n t Authority Reve n ue IDC -I n dustrialDevelopme n t Corp. Semiannual Report | 35 Franklin New York Tax-Free Trust Sh a reholder Inform a tion Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Bo a rd Review of Investment M a n a gement Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for the Fund. In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for the Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for the Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper report compared the Fund s investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including management s explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. In approving continuance of the investment management agreement for the Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Board s decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Fund and its shareholders. In addition to investment performance and expenses discussed later, the Board s opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for the Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund 36 | Semiannual Report Franklin New York Tax-Free Trust Sh a reholder Inform a tion (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Bo a rd Review of Investment M a n a gement Agreement (continued) complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to management s continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the period of the 2012 Hurricane Sandy. Consideration was also given to the experience of the Fund s portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in management s determination of a portfolio manager s bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such person s fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to management s conservative approach and diligent risk management procedures, including continuous monitoring of counter-party credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, management s efforts in establishing a global credit facility for the benefit of the Fund and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Manager s parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing performance was given to the Lipper report furnished for the agreement renewal. The Lipper report for this Fund showed the investment performance of its Class A shares during 2013 and the previous 10-year period ended December 31, 2013, in comparison with a performance universe consisting of all retail and institutional New York intermediate municipal debt funds as selected by Lipper. The Lipper report showed the Fund s income return for 2013 to be in the second-highest performing quintile of its performance universe, and on an annualized basis to be above the median of such universe for the previous three-year period, in the second-highest performing quintile of such universe for the previous five-year period, and in the highest performing quintile of such universe for the previous 10-year period. The Lipper report showed the Fund s Semiannual Report | 37 Franklin New York Tax-Free Trust Sh a reholder Inform a tion (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Bo a rd Review of Investment M a n a gement Agreement (continued) total return in 2013 to be in the second-lowest performing quintile of its performance universe, but on an annualized basis to be in the highest performing quintile of such universe for each of the previous three-, five- and 10-year periods. The Board found the Fund s performance as shown in the Lipper report to be satisfactory, noting its income oriented objective. COMPARATIVE EXPENSES. Consideration was given to the management fees and total expense ratio of the Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each fund s most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on the Fund s contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of the contractual investment management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares. The results of such Lipper expense comparisons showed that both the contractual investment management fee rate of the Fund as well as its total expense ratio were below the median of its Lipper expense group. The Board was satisfied with the expenses of the Fund in comparison to its Lipper expense group. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of the Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templeton s U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Manager s parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continuously makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Fund s profitability report presentations from prior years. Additionally, the Fund s independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Fund s Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its 38 | Semiannual Report Franklin New York Tax-Free Trust Sh a reholder Inform a tion (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Bo a rd Review of Investment M a n a gement Agreement (continued) belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account management s expenditures in improving shareholder services provided the Fund, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Manager s parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Fund grows larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appeared as some funds get larger, at some point economies of scale do result in the manager realizing a larger profit margin on management services provided such fund. The Board noted that the investment management agreement for the Fund provides for fee breakpoints continuing beyond its existing asset size so that as the Fund grows in size, its effective management fee rate declines. The Board believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for the Fund provided a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies a nd Procedures The Trust s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trust s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trust s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission s website at sec.gov and reflect the most recent 12-month period ended June 30. Semiannual Report | 39 Franklin New York Tax-Free Trust Sh a reholder Inform a tion (continued) Fr a nklin New York Intermedi a te-Term T a x-Free Income Fund Qu a rterly St a tement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission s website at sec.gov. The filed form may also be viewed and copied at the Commission s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 40 | Semiannual Report Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940, is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission.
